DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Guru et al. (USPAPN 2016/0270861) discloses:
2accessing a global surgical dataset comprising a plurality of surgical data structures 3including surgical data collected during performance of a surgical procedure, wherein each 4surgical data structure includes: 5a plurality of nodes, each of the plurality of nodes being associated with one of a 6plurality of discrete procedural states for the surgical procedure and with a set of 7procedural metadata; and 8a plurality of edges, each edge of the plurality of edges connecting two nodes of 9the plurality of nodes, wherein each edge of the plurality of edges is associated with a 10surgical action or surgical event (see para [21], surgical database collected during surgical procedures including nodes connected by edges);
11receiving, by one or more data processors, surgical data for the surgical procedure (see para [22], receiving a video feed of a current surgery);
12detecting, by the one or more data processors, a component from a first portion of the 13surgical data (see para [23]-[25], detecting characteristics of the current surgery by analyzing the video feed);

 identifying a node from the plurality of nodes of the surgical data structure based on the 18component from the surgical data (see para [23]-[25], identifying the current surgical procedure); and
19retrieving, by the one or more data processors, from the surgical data structure, a set of 20procedural metadata associated with the node (see para [25], retrieving a next surgical step from the determined surgical procedure).
However, Guru does not disclose: 21selecting, by the one or more data processors, an edge from among a set of edges, 22wherein each edge of the set of edges connects the node to a corresponding next node; 23generating, based on the selected edge, electronic data to be associated with the first 24portion of the surgical data; and 25outputting the electronic data, the output associating the electronic data with the first 26portion of the surgical data. Similar reasons apply to claims 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668